DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
            Applicant's arguments and amendments received April 26, 2021 have been fully considered.  With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose [see applicant argument pages 6-9]. 
            As such, these have been considered, see the rejection below for how the art on record in view of a newly added reference reads on the claimed invention as well as the examiner's interpretation of the cited art in view of the presented claim set.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-9, 11, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2004/0013398 and Xu [1] et al. US 7,593,618 further in view of Xu [2] et al. US 2014/0343962.

In regards to claim 1, Miura discloses a computer implemented method for shaping videos (see content supplier to give the viewer the impression or to acquire the evaluation from the viewer, as the content supplier expected from the viewer, in connection with the feeling or interest the viewer has shown on the content..—paragraph 0123), comprising: determining, using a processor (see system controller 7 controls the content replay characteristics to change the story development of the content..-- paragraphs 0117, 0181); however, Miura fails to explicitly discloses determining a degree of modification for a video, but Xu discloses determining a degree of modification for a video (See three level of editing video, the determining step is processed based selection either one or more of techniques..--col. 1 lines 29-selecting a sub-segment of the video to modify (see extraction of the "most interesting" video clips and concatenation of them together in a "trailer”..[Extracting reads sub-segment since a portion frames extracted]..--col. 2 lines 6-46); modifying the sub-segment to constrain sensitive material in the video in accordance with the existing medical condition of the user to protect the user (see extraction of the "most interesting" video clips and concatenation of them together in a "trailer” col. 2 lines 6-46, col. 6 lines 15-43 and see existing medical condition of user as outlined with art of Xu2 below); generating a modified video content by incorporating the modified sub-segment into the video (see col. 2 lines 6-46, col. 6 lines 15-43); further Miura discloses displaying the modified video for the user (see sent to a picture display device..—paragraph 0075). 
Furthermore, Miura and Xu fails to explicitly teach, but Xu[2] teaches determine an existing medical condition of a user from a medical profile of the user (see personalized medical video, such as video 110, can consist of stock information, such as information 126, in various media types, such as segment 124, as well as personalized information, such as segments 112, created based on a patient's EMR or entered by a healthcare professional………….. the personalized video creation tool filters the database and selects only those segment(s) pertinent to a specific patient. For example, for a patient with type II diabetes, only information, e.g. the symptoms, tests or treatments, related to type II is included.—paragraphs 0017-30), using the processor based on the existing medical condition of the user to protect the user from adverse reactions to the video (see personalized medical video, such as video 110, can consist 
Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2, 4-5, 8-9, 11, 13-14, 16-17 and 20 as presented blow. 

In regards to claim 2, Miura, Xu and Xu[2] discloses a method of claim 1, furthermore, Miura discloses wherein generating the modified video content comprises deleting the sub-segment (see story development may be changed or deleted..—paragraph 0110).

 method of claim 2, furthermore, Xu[2] discloses wherein the deleted sub-segment comprises sensitive material that is contraindicated by the existing medical condition (see paragraphs 0017-0030).

In regards to claim 5, Miura, Xu and Xu[2] discloses a method of claim 2, furthermore, Xu discloses wherein the video is educational material and the deleted sub-segment covers material that the user has already mastered (see preventing certain classes of database users from viewing them. The filtering or censorship used to eliminate materials that are not interested for user and the materials consider known to user..--col. 4 lines 28-35).

In regards to claim 8, Miura, Xu and Xu[2] discloses a method of claim 1, furthermore, Xu[2] discloses wherein the medical profile further includes baseline vital information and psychological factors (see paragraphs 0014-0030).

In regards to claim 9, Miura, Xu and Xu[2] discloses a method of claim 1, furthermore, Xu[2] discloses the existing medical condition includes a high risk of heart disease (see paragraphs 0014-0030).

Claim 12 lists similar elements of claim 1.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12. 
Claims 11 and 13 list all similar elements of claim 1, but in non-transitory computer readable storage medium and system form rather than method form.  Therefore, the supporting rationale claim 1 applies equally as well to claims 11 and 13. Furthermore, Miura discloses non-transitory computer readable storage medium (see paragraph 0204).
Claims 14, 16-17 and 20 list all similar elements of claims 2, 4-5 and 8, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2, 4-5 and 8 applies equally as well to claims 14, 16-17 and 20. 

Claim Rejections - 35 USC § 103

Claims 10 rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2004/0013398, Xu et al. US 7,593,618 and Xu [2] et al. US 2014/0343962 further in view of Williams US 5,761,525.

In regards to claim 10, Miura, Xu and Xu[2] discloses a method of claim 1, however, Miura, Xu and Xu[2] fails to explicitly discloses, but Williams discloses further comprising determining at least one temporal circumstance by accessing calendar information of the user to determine timing information for scheduled events (see accessing user calendar..--col. 2 lines 3-16). Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Williams into a system of Miura, Xu and Xu[2] in order to determining at least temporal circumstance by accessing calendar information of the user to determine timing information for scheduled events, as a result user able to manipulated displayed video data per user preferences time or schedule.

Claim Rejections - 35 USC § 103

Claims 3, 6, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2004/0013398, Xu et al. US 7,593,618 and Xu [2] et al. US 2014/0343962 further in view of Beyabani et al. US 2009/0304350.

In regards to claim 3, Miura, Xu and Xu[2] discloses a method of claim 2, however, Miura, Xu and Xu[2] fails to explicitly discloses, but Beyabni disclsoes wherein generating the modified video comprises inserting a synopsis of a deleted sub-segment (see remove one or more of the segments 120a-120d, insert a segment from the video library 150 into a particular location…--paragraph 0025).
Accordingly, it would have been obvious to one ordinary skill in the art at before the effective filing date of the claimed invention to combine the teaching of Beyabani into a system of Miura, Xu and Xu[2] in order to generating the modified video comprises inserting a synopsis of a deleted sub-segment, as a result user able to review deleted segment for future use. 
Note: The motivation that was applied to claim 3 above, applies equally as well to claims 6, 15 and 18 as presented blow. 
In regards to claim 6, Miura, Xu and Xu[2] discloses a method of claim 1, furthermore, Beyabani discloses wherein modifying the sub-segment comprises inserting material into the sub-segment (.see digital video recorder restore segments…--paragraph 0031).

Claims 15 and 18 list all similar elements of claims 3 and 6, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 3 and 6 applies equally as well to claims 15 and 18. Furthermore, Xu discloses system (see col. 8 lines 41-46).

Claim Rejections - 35 USC § 103

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2004/0013398, Xu et al. US 7,593,618 and Xu [2] et al. US 2014/0343962 further in view of Bloch et al. US 2015/0181301.

In regards to claim 7, Miura, Xu and Xu[2] discloses a method of claim 6, however, Miura Xu and Xu[2] fail to explicitly discloses, but Bloch discloses wherein inserting material into the sub-segment comprises inserting product placement (see insert commercials into the video stream during live broadcast..—paragraphs 0045, 0049). 
Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention was filed to combine the teaching of Bloch into a system of Miura Xu and Xu[2] in order to inserting material into the sub-segment comprises inserting product placement, as a result user able to navigate commercial while watching live broadcast.
Note: The motivation that was applied to claim 7 above, applies equally as well to claim 19 as presented blow. 

Claim 19 list all the same elements of claim 7, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 
19. 
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2008/0101660
US 9,584,874
US 9,965,129
US 2009/0132441
US 2003/0188316
US 2008/0310816
US 2012/0253848
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481